Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “13” has been used to designate both computer readable medium and hollow structure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 objected to because of the following informalities:  "is additively build on" should read "is additively built on".  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit for controlling" and " wherein the control unit is configured to implement"  in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 1, 9, 10, 12, 13, 14, and 15, the phrase "particularly" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  The way that “particularly” is used in the claims opens the examination up to being able to choose one or multiple of the limitations after the word particularly and as such it is difficult to determine the scope of the invention.  For the purposes of examination, the broadest choice will be considered in the search and office action.
Claim 1 recites the limitation "at least one part of the welding wire" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  As such, it is not clear which part of the welding wire base body is to be manufactured
Claim 2 recites the limitation "at least one additive manufacturing process is used" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. It is not clear what part of the manufacturing process of claim 1 uses an additive process.
Claim 3 recites the limitation "at least one powder-bed based additive manufacturing process" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what part of the manufacturing process of Claim 2 is additive.
Claim 4 recites the limitation "wherein a hybrid additive manufacturing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear which part of the manufacturing process of Claim 1 is meant to be hybrid.
Regarding claim 4, the phrase “hybrid additive manufacturing” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  There are many different versions of what is meant by hybrid additive manufacturing, for example hybrid can mean additive and subtractive or the utilization of multiple types of additive manufacturing in the successive processes. Hybrid additive manufacturing is not defined in the specification nor in the 
Claim 5 recites the limitation "used for building the" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what the building process is and if it refers to the manufacturing process of Claim 1.
Claim 6 recites the limitation "used for building the" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what the building process is and if it refers to the manufacturing process of Claim 1.
Claim 7 recites the limitation "for building the at least one" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what the building process is and if it refers to the manufacturing process of Claim 1.
Claim 8 recites the limitation "for building the" in 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what the building process is and if it refers to the manufacturing process of Claim 1.
Claim 9 recites the limitation "for building the" in 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what the building process is and if it refers to the manufacturing process of Claim 1.
Claim 10 recites the limitation "at least partially built" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what the building process is and if it refers to the manufacturing process of Claim 1.
Claim 11 recites the limitation "at least partially built" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what the building process is and if it refers to the manufacturing process of Claim 1.

Regarding claim 14, the phrase “a method according to claim 1” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  It is unclear which method of Claim 1 is meant to be further limited or if a new method is being introduced.  To establish dependency on Claim 1 it is recommended to either further define which part of the method is further limited in claim 14 and to change “a” to “the”. It is also unclear how the control unit is meant to control the apparatus.
Regarding claim 15, the phrase “Computer-readable medium (13), particularly data carrier, comprising machine-readable instructions, the instructions, when executed by a processor of a control unit “renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  The medium and instructions are not defined in the claim nor in the specification and as such it what the instructions are meant to be.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US2017/0173735A1 Hsu (hereinafter “Hsu”).
Regarding Claim 1 Hsu teaches:
Method for manufacturing a welding wire (abstract), 
the welding wire (additivity manufactured WIP wire) comprising a welding wire base body (substrate 150),
characterized by manufacturing at least one part of the welding wire base body, particularly the complete welding wire base body, via at least one additive manufacturing process (abstract).

Regarding Claim 2 Hsu teaches:
Method according to claim 1 (as discussed above),
wherein at least one additive manufacturing process is used which comprises additively manufacturing the at least one part of the welding wire base body (par. 15, consumable filler metal that can be used in welding; substrate 150) by means of successive layerwise selective (par. 11; fig. 6; par. 27) irradiation and consolidation of build material layers by means of at least one energy beam (laser 150) in a build area (material source 120) of an additive manufacturing apparatus (system 100).

Regarding Claim 3 Hsu teaches:
Method according to claim 2 (as discussed above),
wherein at least one powder-bed based (powder bed 160) additive manufacturing process is used (par. 21; par. 27).

Regarding Claim 4 Hsu teaches:
Method according to claim 1 (as discussed above),
wherein a hybrid additive manufacturing is used (par. 59 teaches a secondary draw down process to complete the manufacturing of the wire),
in which the at least one welding wire base body (par. 15, consumable filler metal that can be used in welding; substrate 150) is additively build (par. 11; fig. 6; par. 27)  on a raw body (substrate 150).

Regarding Claim 5 Hsu teaches:
Method according to claim 1 (as discussed above),
wherein at least one weldable metal or metal alloy (par. 15, consumable filler metal that can be used in welding ; par. 61 teaches material source configured to provide a source material and claim 20 teaches wherein the source material includes metal or metal oxide powders including or more of the following: iron, niobium, vanadium, zirconium, titanium, molybdenum, boron, rare-earth metals, aluminum, nickel, magnesium, manganese, and chromium as the source materials for additively manufacturing the wire, all of such material are weldable) is used for building the at least one portion of the welding wire base body (par. 27 discloses how the wire is additively built from the powder bed).

Regarding Claim 6 Hsu teaches:
Method according to claim 5 (as discussed above),
wherein at least one Nickel-based weldable metal (par. 15, consumable filler metal that can be used in welding ; par. 61 teaches material source configured to provide a source material and claim 20 teaches wherein the source material includes metal or metal oxide powders including or more of the following: iron, niobium, vanadium, zirconium, titanium, molybdenum, boron, rare-earth metals, aluminum, nickel, magnesium, manganese, and chromium) or metal alloy is used for building the at least one portion of the welding wire base body (par. 61).

Regarding Claim 8 Hsu teaches:
Method according to claim 6 (as discussed above),
wherein at least one Nickel-based weldable metal (par. 15, consumable filler metal that can be used in welding ; par. 61 teaches material source configured to provide a source material and claim 20 teaches wherein the source material includes metal or metal oxide powders including or more of the following: iron, niobium, vanadium, zirconium, titanium, molybdenum, boron, rare-earth metals, aluminum, nickel, magnesium, manganese, and chromium as the source materials for additively manufacturing the wire, all of such material are weldable)  or metal alloy containing Carbon, Chromium, Iron, Molybdenum is used for building the at least one portion of the welding wire base body.

Regarding Claim 9 Hsu teaches:
Method according to claim 1 (as discussed above),
wherein at least two different materials, particularly metals or metal alloys, more particularly weldable metals or metal alloys, are used for building the at least one portion of the welding wire base body (par. 60 teaches the wire substrate passing through the process into different 

Regarding Claim 10 Hsu teaches:
Method according to claim 1 (as discussed above),
wherein the at least one portion of the welding wire base body is at least partially built with, particularly gradually changing, different structural properties and/or geometric properties in at least one spatial direction, particularly an axial and/or radial direction with respect to a central axis of the welding wire base body (par. 44 and par. 45 teach that some embodiments can create a wire with a periodic hollow compartments separated by solid walls and also honeycomb structure which are different geometric structure than a hollow tube).

Regarding Claim 11 Hsu teaches:
Method according to claim 1 (as discussed above),
wherein the at least one portion of the welding wire base body, particularly the complete welding wire base body, is at least partially built with a hollow structure (par. 44 and fig. 7 teach a hollow wire with a ring cross-section that can be produced, also known as a hollow structure).

Regarding Claim 13 Hsu teaches:
Use of an additive manufacturing process for manufacturing at least one portion of a welding wire base body (substrate 150), particularly a complete welding wire base body, of a welding wire (additivity manufactured WIP wire)

Regarding Claim 14, see 112(b) and 112(f) above, Hsu teaches:
Apparatus for additively manufacturing a three-dimension object, 
particularly a welding wire (additivity manufactured WIP wire), 
the apparatus (system 100) comprising a control unit (system controller; par. 26) for controlling functional components of the apparatus operable during operation of the apparatus (par. 26, system controller guides the optical device in Hsu),
wherein the control unit (system controller; par. 26) is configured to implement a method according to claim 1 (par. 26, to aim the laser at the incoming wire substrate 150).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0173735A1 Hsu (hereinafter “Hsu”) in view of US2015/0197063A1 Shinar (hereinafter “Shinar”). 
Regarding claim 7, Hsu teaches Method according to claim 6 as discussed.  Hsu does not teach wherein at least one austenitic Nickel-based superalloy is used for building the at least one portion of the welding wire base body. Along the same field of endeavor Shinar discloses a method use 3D-printing to create a functional and fully-operative 3D-printed Printed Circuit Board (PCB)… or related component (e.g., a coaxial component or cable or mesh, a waveguide) (Shinar par. 4) meaning Shinar teaches using additive manufacturing (3D printing) to make wire vias on a PCB.  Shinar teaches wherein at least one austenitic Nickel-based superalloy (inconel 625 and 718…austenitic nickel-chromium-based superalloy par. 272) is used for building the at least one portion of the welding wire base body (3D-printed vias 421-433, par. 234).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hsu reference, to include wherein at least one austenitic Nickel-based superalloy is used for building the at least one portion of the welding wire base body, as suggested and taught by Shinar, for the purpose of providing an advantage to achieve desired properties with regard to current consumption, loss and speed of propagation (Shinar par. 140).

Claim 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0173735A1 Hsu (hereinafter “Hsu”).
Regarding claim 12, Hsu teaches method according to claim 1 as discussed above and further discloses wherein the at least one portion of the welding wire base body is manufactured with a diameter of 0.75 mm or less (par. 4 discloses the difficulty traditional manufacturing methods have , particularly 0.5 mm or less, more particularly 0.4 mm or less, more particularly 0.3 mm or less, more particularly 0.25 mm or less.  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein the at least one portion of the welding wire base body is manufactured with a diameter of 0.75 mm or less, as suggested and taught by Hsu, for the purpose of providing an advantageous system and a method that can economically produce custom chemistry or composition wire in solid form or a customized form to combine the merits of both solid wire and tubular wire (Hsu par. 4).

Regarding claim 15, Hsu teaches the method of claim 1 as discussed above and further discloses Computer-readable medium, particularly data carrier (system controller; par. 26), comprising machine-readable instructions, the instructions, when executed by a processor of a control unit of an additive manufacturing apparatus, cause the additive manufacturing apparatus to carry out (par. 26, system controller guides the optical device in Hsu).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Hsu reference, to include/such that Computer-readable medium, particularly data carrier, comprising machine-readable instructions, the instructions, when executed by a processor of a control unit of an additive manufacturing apparatus, cause the additive manufacturing apparatus to carry out, as suggested and taught by Hsu, for the purpose of providing the advantage of a means to aim the laser at the incoming wire substrate (Hsu par. 26) such that layers of varying geometry can be built upon during an additive manufacturing process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US2017/0173735A1 Hsu and US20a15/0197063A1 Shinar.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609.  The examiner can normally be reached on 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3750



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761